


Exhibit 10.26


RREEF PROPERTY TRUST, INC.
c/o Deutsche Asset and Wealth Management
101 California Street, 24th Floor
San Francisco, CA 94111
Attention: Eric Russell


March 22, 2016


BY FEDERAL EXPRESS AND ELECTRONIC MAIL


Wells Fargo Bank, National Association
10 South Wacker Dr.
Suite 3200
Chicago, IL 60606
Attention: Jeff Goodman


Re:
Revolving Loan Agreement dated March 6, 2015 (as amended, restated or modified
prior to the date hereof, the “Loan Agreement”) by and among RPT 1109 Commerce
Boulevard, LLC, RPT Anaheim Hills Office Plaza, LLC, RPT Heritage Parkway, LLC,
RPT Terra Nova Plaza, LLC, and RPT Wallingford Plaza, LLC, each a Delaware
limited liability company (each of the foregoing five entities, collectively,
“Original Borrowers”), Wells Fargo Bank, National Association, as Administrative
Agent (“Agent”) and the Lenders party thereto.



Ladies and Gentlemen:


Reference is hereby made to the Loan Agreement. Capitalized terms not defined
herein shall have the meanings ascribed thereto in the Loan Agreement.


Original Borrowers and RPT Loudoun Gateway I, LLC, a Delaware limited liability
company (“Subsequent Borrower”; and together with the Original Borrowers,
“Borrowers”) hereby request and agree that, effective as of December 31, 2015
(notwithstanding the date of this letter), the definition of “Tangible Net
Worth” in the Loan Agreement be amended, restated and replaced in its entirety
as follows:


“Tangible Net Worth” means, as of a given date, the difference between: (a) the
aggregate value of the following assets of Guarantor as of such date: cash,
investment securities, investment loans, real estate, and current receivables
(excluding straight line rent), in each case as determined on a cost basis,
except for real estate assets, the value of which shall be the lesser of: (i)
the cost of such real estate asset; and (ii) the independent appraised value of
each such real estate asset as determined by Guarantor's independent valuation
advisor or other independent advisor; and (b) Guarantor's aggregate liabilities
as of such date, as determined on a GAAP basis, but excluding intangible
liabilities related to real estate.


Please sign and return the acknowledgment attached hereto as evidence of Agent’s
agreement to the above-described amendment. Except as expressly modified herein,
all of the terms and conditions of the Loan and the Loan Documents shall remain
in full force and effect and unmodified hereby. Except



--------------------------------------------------------------------------------




as expressly provided herein, nothing in this letter shall alter or affect any
provision, condition, or covenant contained in the Loan Documents or affect or
impair any rights, powers, or remedies of Lender, it being the intent of the
parties hereto that the provisions of the Loan Documents shall continue in full
force and effect except as expressly modified by this letter agreement.
    Borrowers and, by its execution of this letter, Guarantor, each hereby
ratifies and reaffirms its payment and performance obligations and obligations
to indemnify, contingent or otherwise, under the Loan Documents to which it is a
party.


This letter agreement may be executed in one or more counterparts, each of which
shall constitute an original and all of which when taken together shall
constitute one binding agreement.
Sincerely,
BORROWERS


RPT WALLINGFORD PLAZA, LLC,
a Delaware limited liability company






By:    /s/ Eric Russell
Name: Eric Russell
Title:     Assistant Treasurer




RPT TERRA NOVA PLAZA, LLC,
a Delaware limited liability company






By:    /s/ Eric Russell
Name: Eric Russell
Title:     Assistant Treasurer




RPT HERITAGE PARKWAY, LLC,
a Delaware limited liability company






By:    /s/ Eric Russell
Name: Eric Russell
Title:     Assistant Treasurer






(signatures continue on the following page)









2

--------------------------------------------------------------------------------








RPT ANAHEIM HILLS OFFICE PLAZA, LLC,
a Delaware limited liability company






By:    /s/ Eric Russell
Name: Eric Russell
Title: Assistant Treasurer




RPT 1109 COMMERCE BOULEVARD, LLC,
a Delaware limited liability company






By:    /s/ Eric Russell
Name: Eric Russell
Title: Assistant Treasurer




RPT LOUDOUN GATEWAY I, LLC, a Delaware limited liability company






By:    /s/ Eric Russell
Name: Eric Russell
Title: Vice President & Treasurer










(signatures continue on the following page)



3

--------------------------------------------------------------------------------






The undersigned Guarantor joins in the execution and delivery of this letter as
of the date first above written, for the purposes set forth in this letter.


GUARANTOR
RREEF Property Trust, Inc.,
a Maryland corporation


By:    /s/ Eric Russell
Name: Eric Russell
Title: Chief Financial Officer & Vice President
 


(signatures continue on the following page)



4

--------------------------------------------------------------------------------




ACCEPTED AND AGREED TO AS OF
THE DATE FIRST ABOVE WRITTEN:
AGENT


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:    /s/ Emily Cassato
Name:    Emily Cassato
Title:    Vice President



5